                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA



UNITED STATES OF AMERICA,
                     Plaintiff,
                                                          CASE NO: 4:19MJ3084
      vs.


RODOLFO CORDOVA MAYNEZ,                                    DETENTION ORDER
                     Defendant.




       On the government's motion, the court held a detention hearing under the Bail
Reform Act, 18 U.S.C. § 3142(f). The court concludes the defendant must be detained.

       There is a rebuttable presumption that no condition or combination of conditions
of release will reasonably assure the defendant’s appearance at court proceedings and
the safety of the community because there is probable cause to believe the defendant
committed a drug crime under the Controlled Substances Act (21 U.S.C. § 801 et seq.),
for which the defendant could be required to serve ten or more years in prison and a
felony involving possession or use of a firearm or destructive device or any other
dangerous weapon The defendant has not rebutted this presumption.

       Based on the evidence presented and information of record, the court finds by a
preponderance of the evidence that the defendant's release would pose a risk of
nonappearance at court proceedings, and by clear and convincing evidence that the
defendant's release would pose a risk of harm to the public.

       Specifically, the court finds that the defendant has a criminal history of violating
the law and court orders; has a history of harming or threatening harm to others; is
addicted to or abuses mood-altering chemicals and is likely to continue such conduct
and violate the law if released; was not truthful with pretrial services during his interview
and therefore poses a substantial risk of noncompliance with supervision; has
substantial contacts with a foreign country and could flee the country before trial; has
limited contacts with the community and despite his statement to the contrary, has not
lived in Minnesota for the last year; has limited employment contacts; has mental health
issues which will pose a risk of harm if the defendant is released; and conditions which
restrict Defendant’s travel, personal contacts, and possession of drugs, alcohol, and/or
firearms; require reporting, education, employment, or treatment; or monitor
Defendant’s movements or conduct; or any combination of these conditions or others
currently proposed or available (see 18 U.S.C. § 3142(c)), will not sufficiently ameliorate
the risks posed if the defendant is released.




                              Directions Regarding Detention

       The defendant is committed to the custody of the Attorney General or a
designated representative for confinement in a corrections facility separate, to the
extent practicable, from persons awaiting or serving sentences or held in custody
pending appeal. The defendant must be afforded a reasonable opportunity to consult
privately with defense counsel. On order of the United States Court or on request of an
attorney for the Government, the person in charge of the corrections facility must deliver
the defendant to the United States marshal for a court appearance.

       Dated July 11, 2019.

                                                 BY THE COURT:

                                                 s/ Cheryl R. Zwart
                                                 United States Magistrate Judge
